Por cuanto, la transcripción de este caso quedó radicada el día 9 de abril del año en curso;
Por cuanto, si se ha llegado a este mes de julio, último en que actúa el tribunal antes de su receso de agosto, septiem-bre y octubre, se ha debido a las prórrogas para presentar alegato solicitadas por la propia parte apelante,
Por tanto, no ha lugar a la moción de la dicha parte ape-lante a los efectos de que se'señale la vista del recurso in-*1026mediatamente, haciéndose el señalamiento para el día 5 de noviembre próximo a las 2 p. m.